Citation Nr: 0919377	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to October 
1977.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran appeared at a hearing 
before the undersigned Veterans Law Judge in May 2008.


FINDINGS OF FACT

1.  There has been no post-service demonstration of current 
right ear hearing loss disability for VA purposes by 
competent clinical evidence of record.

2.  Left ear hearing loss disability for VA purposes has been 
continually demonstrated since the Veteran's November 1977 
discharge from service.
 

CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  Left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in April 2007 the Veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  VCAA notice was provided prior to the initial 
AOJ adjudication.  Pelegrini.

In April 2007 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, and the Veteran has undergone a VA 
examination that has addressed the medical matters presented 
by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met, and the Board will address the merits of the claims.

Applicable Law

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing loss, as an organic disease of the nervous system, 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Veteran asserts that he has hearing loss as a result of 
exposure to noise from tools and equipment while repairing 
and maintaining ships during service (including "high 
winding noises" in the boiler room).  The Veteran's DD Form 
214 reflects that his military occupational specialty was 
electrical mechanical equipment repairman.  He has also 
asserted that he did not undergo a hearing test at the time 
of his separation from service.

In a report of the Veteran's November 1974 service entrance 
examination, it was noted that the Veteran's ears were normal 
on physical examination.  Audiometric findings revealed 
puretone thresholds, in decibels, in pertinent part, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
Not 
tested
10
LEFT
20
15
15
Not 
tested
10

A service health record reveals that the Veteran underwent 
multiple audiograms during service from April 1975 to October 
1976.  The audiograms revealed left and right ear hearing 
loss "disability" for VA purposes.  Service treatment 
records also reveal that the Veteran complained of both left 
and right ear pain during service.

In a report of the September 1977 service discharge 
examination, it was noted that the Veteran's ears were 
normal.  Audiometric findings revealed puretone thresholds, 
in decibels, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
20
10
25
LEFT
20
25
20
15
15

I.  Right ear

As the Veteran's right ear hearing thresholds were not shown 
to exceed 20 decibels at any level between 500 and 4000 
Hertz, normal right ear hearing was demonstrated on 
examination for enlistment into service, and the presumption 
of soundness on induction attaches as to right ear hearing 
loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  

As noted, right ear hearing loss disability for VA purposes 
was shown during service, and some degree of right ear 
hearing loss was demonstrated on examination for separation 
from service in September 1977.  Hensley, supra.  However, a 
January 1980 service examination (characterized as 
"enlistment") indicated bilateral whisper test results of 
15/15; there was no audiological testing.

Significantly, however, the Board notes that post-service 
right ear hearing loss disability for VA purposes has not 
been demonstrated by competent clinical evidence of record.  
38 C.F.R. § 3.385.  In this regard, the Board notes that on 
VA audiometric examination in August 2007, the reported 
findings revealed puretone thresholds, in decibels, in 
pertinent part, were:

HERTZ
500
1000
2000
3000
4000
Right
25
20
30
20
15

The speech recognition ability, using the Maryland CNC test, 
was 94 percent in the right ear.

As post-service right ear hearing loss disability for VA 
purposes has not been demonstrated, service connection for 
right ear hearing loss disability is not warranted.  The 
Board notes that Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing hearing loss either in 
service or after service).  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the Veteran is not competent to say that any loss of 
hearing acuity experienced in service was of a chronic 
nature.  As a layman, the Veteran simply does not have the 
necessary medical training and/or expertise to make a 
diagnosis of chronic right ear hearing loss disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

II.  Left ear

As the Veteran's left ear hearing thresholds were not shown 
to exceed 20 decibels at any level between 500 and 4000 
Hertz, normal left ear hearing was demonstrated on 
examination for enlistment into service, and the presumption 
of soundness on induction attaches as to left ear hearing 
loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  

As noted, left ear hearing loss for VA disability purposes 
was shown during service.  Although left ear hearing loss 
disability for VA purposes was not shown on the September 
1977 service separation examination, some degree of left ear 
hearing loss was demonstrated at that time, as currently 
defined by Hensley.

The Board notes that post-service left ear hearing loss 
disability for VA purposes has been demonstrated by competent 
clinical evidence of record.  38 C.F.R. § 3.385.  At a VA 
audiometric examination in August 2007, the reported 
audiometric findings revealed puretone thresholds, in 
decibels, in pertinent part, were:

HERTZ
500
1000
2000
3000
4000
Left
20
20
30
30
45

The speech recognition ability, using the Maryland CNC test, 
was 92 percent in the left ear.

While the Veteran did not demonstrate left ear hearing loss 
disability for VA purposes at the time of his September 1977 
service discharge examination, left ear hearing loss 
disability for VA purposes was noted many times during 
service, and some degree of left ear hearing loss was 
demonstrated on examination for separation from service in 
September 1977.  It is conceded that the Veteran was exposed 
to acoustic trauma in service as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a).

The Veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge (i.e., 
experiencing hearing loss either in service or after 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, 
in granting service connection for tinnitus in December 2007, 
the RO has essentially found the Veteran to be a credible 
claimant, and the rationale used for that grant seems to be 
applicable in this case.  In short, the veteran sustained 
acoustic trauma in service, left ear hearing loss was present 
during service, and the evidence reflects current left ear 
hearing loss disability for VA purposes.  As such, the three 
elements of a service connection claim have been met.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The evidence 
supports a grant of service connection for left ear hearing 
loss disability.


ORDER

Service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss 
disability is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


